Appellant, Glenn A. Linsenbigler, appeals from a judgment of the Montgomery County Common Pleas Court denying his petition for post-conviction relief.  In his sole assignment of error, Linsenbigler contends that the trial court erred by denying his request to be resentenced under Am. Sub. S.B. 2.
The present appeal stems from Linsenbigler's 1985 plea of guilty to aggravated burglary, aggravated robbery with a firearm specification, and a subsequent conviction and sentence to a term of not less than seven years and no more than twenty-five years on each count to be served concurrently and an additional term of three years actual incarceration with a firearm specification to be served consecutively with and prior to the other counts.  Upon appeal, his conviction was affirmed by this court on January 7, 1987. Ten years later, Linsenbigler filed his petition for post-conviction relief which was denied by the trial court by granting summary judgment to the State.  In his pro se appeal, Linsenbigler contends that the trial court erred in finding that Am. Sub. S.B. 2 operates prospectively only and does not apply to Linsenbigler's current sentence.
The assignment of error is overruled.  Am. Sub. S.B. 2 does not apply to defendants who were sentenced prior to the legislation's effective date.  State ex rel. Maynard v. Corrigan
(1998), 81 Ohio St.3d 332.
Judgment affirmed.
WOLFF, J. and FAIN, J., concur.
Copies mailed to:
Steven J. Ring
Glenn A. Linsenbigler
Hon. Jeffrey E. Froelich